FILED
                             NOT FOR PUBLICATION                            OCT 12 2011

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



AZAEL DYTHIAN PERALES,                           No. 10-56349

               Plaintiff - Appellant,            D.C. No. 8:10-cv-00542-DOC-
                                                 MLG
   v.

CITY OF BUENA PARK and                           MEMORANDUM *
CALIFORNIA DEPARTMENT OF
MOTOR VEHICLES,

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      Audrey B. Collins, Chief Judge, Presiding

                            Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

        The motion to proceed in forma pauperis is granted. The Clerk shall amend

the docket to reflect this status.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Azael Dythian Perales appeals pro se from the district court’s order denying

his application to proceed in forma pauperis in his action against the California

Department of Motor Vehicles and the City of Buena Park alleging violations of

the Racketeer Influenced and Corrupt Organizations Act (“RICO”) and numerous

other federal statutes. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion. Minetti v. Port of Seattle, 152 F.3d 1113, 1115 (9th Cir.

1998). We affirm.

      The district court did not abuse its discretion by denying the motion to

proceed in forma pauperis because Perales failed to state a claim upon which relief

could be granted. See 28 U.S.C. § 1915(e)(2)(B)(ii); see also Franceschi v.

Schwartz, 57 F.3d 828, 831 (9th Cir. 1995) (per curiam) (Eleventh Amendment

bars suits in federal court for damages against a state or an arm of the state);

Lancaster Cmty. Hosp. v. Antelope Valley Hosp. Dist., 940 F.2d 397, 404 (9th Cir.

1991) (RICO claims failed because government entities are incapable of forming a

malicious intent).

      We do not consider issues not adequately raised and argued in the opening

brief. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999).

      Perales’s remaining contentions are unpersuasive.

      AFFIRMED.


                                           2                                       10-56349